 1   CAROL ANN MOSES #164193
     Attorney at Law
 2   7636 N. Ingram Ave., #104
     Fresno, California 93711
 3   Telephone: (559) 449-9069
     Facsimile: (559) 513-8530
 4   carol@yosemitelawyer.com

 5   Attorney for Defendant,
     DEWEY BRAZELTON
 6
                                     UNITED STATES DISTRICT COURT
 7
                                    EASTERN DISTRICT OF CALIFORNIA
 8

 9

10   UNITED STATES OF AMERICA,           )                 CASE NO. 6:19-mj-00039-JDP
                                         )
11                     Plaintiff,        )                 STIPULATION AND REQUEST FOR
                                         )                 RULE 43 WAIVER OF PERSONAL
12                                       )                 APPEARANCE AND FOR VIDEO
     vs.                                 )                 CONFERENCE REGARDING PLEA AND
13                                       )                 SENTENCE; ORDER
                                         )                 THEREON
14   DEWEY BRAZELTON,                    )
                                         )                 Date: February 25, 2020
15                                       )                 Time: 10:00 AM
                       Defendant.        )                 Judge: Hon. Jeremy D. Peterson
16   ____________________________________)
17

18           IT IS HEREBY STIPULATED by and between the Defendant, DEWEY

19   BRAZELTON, his attorney of record, CAROL ANN MOSES, and Legal Officer for the National

20   Park Service, SUSAN ST. VINCENT that, should the Court be in agreement, Mr. Brazelton be
21   allowed to appear via video conference from United States District Court in Birmingham,

22   Alabama for the Plea and Sentence in the above captioned matter. Pursuant to Federal Rule of

23   Criminal Procedure 43(b)(2), Mr. Brazelton, having been advised of his right to be present at all

24   stages of proceedings, respectfully requests this Court permit him to waive his right to personally

25   appear for his hearing regarding his Plea and Sentence. Mr. Brazelton agrees that his interests

26   shall be represented at all times by the presence of his attorney, Carol Moses, the same as if he
27   were personally present, and requests that this Court allow his attorney-in-fact to represent his

28   interests at all times. The government does not object to this request.


     REQUEST FOR RULE 43 WAIVER AND FOR VIDEO
     CONFERENCE REGARDING PLEA AND SENTENCE                                                              1
 1            Mr. Brazelton is charged with one count of 36 CFR 4.23(a)(1) – operating a motor

 2   vehicle under the influence of alcohol, one count of 36 CFR 4.12 – failure to comply with

 3   directions of a traffic control device, one count of 36 CFR 4.21(c) – speed violation, two counts

 4   of 36 CFR 4.23(c)(1) – refusal to submit to an evidentiary breath test and refusal to submit to a

 5   blood test pursuant to a warrant, and one count of 36 CFR2.32(a)(1) – intentionally interfering

 6   with a government employee or agent engaged in an official duty.

 7           Mr. Brazelton lives in Hoover, Alabama and works as a critical care registered nurse. Mr.

 8   Brazelton has no criminal history. Mr. Brazelton appeared personally in Yosemite National Park

 9   for the arraignment in this matter.

10           To travel from Mr. Brazelton’s current residence in Hoover, Alabama to Yosemite

11   National Park, is approximately a 3,749 mile round trip by airplane. From Birmingham-

12   Shuttlesworth International Airport to Fresno Yosemite International Airport, costs are

13   approximately $1,100.00. Additional costs include renting a car to drive from the airport to

14   Yosemite National Park and then back to the airport. Hotel costs add approximately $550.00.

15   Traveling to Fresno creates a financial hardship for Mr. Brazelton and the travel time involved

16   would be difficult due to the unpredictable nature of his hospital shift schedule.

17   ///

18   ///

19   ///

20   ///
21   ///

22   ///

23   ///

24   ///

25   ///

26   ///
27   ///

28   ///


     REQUEST FOR RULE 43 WAIVER AND FOR VIDEO
     CONFERENCE REGARDING PLEA AND SENTENCE                                                              2
 1           Mr. Brazelton respectfully requests that the Court grant a waiver of his right and

 2   obligation to be personally present and that he be permitted to appear via video conference from

 3   the Hugo L. Black United States Courthouse - U.S. District Court in Birmingham, Alabama

 4   whose address is 1729 Fifth Avenue North, Birmingham, Alabama 35203, and whose phone

 5   number is 205-278-1700, for his hearing regarding the Plea and Sentence on February 25, 2020 at

 6   10:00 AM.

 7

 8   Dated: December 9, 2019                              /s/ Carol Ann Moses
                                                          CAROL ANN MOSES
 9
                                                          Attorney for Defendant,
10                                                        DEWEY BRAZELTON

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28


     REQUEST FOR RULE 43 WAIVER AND FOR VIDEO
     CONFERENCE REGARDING PLEA AND SENTENCE                                                             3
 1                                                ORDER
 2
              The above request for defendant’s waiver of personal appearance and request to appear
 3
     via video conference from United States District Court in Birmingham, Alabama at the hearing
 4
     regarding the plea and sentence in Case No. 6:19-mj-00039-JDP on February 25, 2020 at 10:00
 5
     AM, is hereby accepted and adopted as the order of this court.
 6
     IT IS SO ORDERED.
 7

 8
     Dated:      December 10, 2019
 9                                                     UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28


     REQUEST FOR RULE 43 WAIVER AND FOR VIDEO
     CONFERENCE REGARDING PLEA AND SENTENCE                                                           4
